Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 05/03/2021 for application number 17/306,778. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 25 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0-5/03/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On page 2 in para 0001, the cited co-pending applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date (of the US Application 16/370,930 which is already issued as U. S. Patent No. 11,009,932 issued on 05/18/2021).
	Appropriate correction is required.
Claim Objections
Claims 1, 6, 12, 17, and 21 objected to because of the following informalities: 
 In claim 1, on page 29, line 4, replace “the entry” with ----the entry in the first table------ to make it clearer.
In the claim 6, on page 31 on line 1, replace “the occurrence” with  ------an occurrence----, as occurrence is not recited previously.  
In claim 12, on page 31, line 4, replace “the entry” with ----the entry in the first table------ to make it clearer. 
In claim 12, on page 31, line 8, replace “the evaluation” with ----an evaluation-----, as evaluation is not recited previously.
In the claim 17, on page 31 on line 3, replace “the occurrence” with  ------an occurrence----, as occurrence is not recited previously. 
In claim 21, on page 32, line 3, replace “the entry” with ----the entry in the first table------ to make it clearer. 
In claim 21, on page 32, line 6, replace “the evaluation” with ----an evaluation-----, as evaluation is not recited previously.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1 – 11 recite “ one or more machine-readable storage media having one or more instructions that when executed cause the machine to perform method…”. It is noted, however, the recitation of machine-readable media in the specification [para 0073, 0085] is not exclusory with respect to non-statutory medium types as no specific and limiting definition of “machine-readable storage media” is provided.  As per the specification para 0073 and 0085 [The machine- readable medium may include, but is not limited to, flash memory, optical disks, CD- ROMs, DVD ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards, phase change memory (PCM), or other types of machine-readable media suitable for storing electronic or computer-executable instructions. For example, some embodiments of the disclosure may be downloaded as a computer program (e.g., BIOS) which may be transferred from a remote computer (e.g., a server) to a requesting computer (e.g., a client) by way of data signals via a communication link (e.g., a modem or network connection)], it does not provide a limiting definition for one or more machine-readable storage media  to a non-transitory storage media or excluding transitory media. And, that fails to be limited to embodiments which fall within a statutory category. Thus, under the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers non-statutory mediums such as carrier waves or signals. A signal, a form of energy, does not fall within one of the four statutory classes of 35 U.S.C. 101.
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Applicant can overcome this rejection by changing the term to "one or more non-transitory machine-readable media" in Claims 1- 11.
The examiner will apply prior art to these claims as best understood, with the assumption that the applicant will amend to overcome the stated 101 rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 11,009,932. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of U.S. Patent No. 11,009,932 contains every elements of claims 1 – 25 of instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. The instant application claim common subject matter, as follows: (since all the claims recited similar limitations, examiner only shows independent claims 1,12 and 21 as example in claim comparison table):



Instant application
US Patent No. 11,009,932
1. One or more machine-readable storage media having one or more instructions that when executed cause one or more machines to perform a method comprising: testing a condition specified by an entry in a first table, wherein the testing occurs based on an event corresponding to the entry; and evaluating a plurality of sets of one or more parameters as specified in an entry in a second table corresponding with the entry in the first table, wherein the evaluating occurs based on the testing of the condition resulting in a positive result.
1. An apparatus comprising: a first circuitry including a memory to store a first table having one or more first entries and to store a second table having one or more second entries that correspond respectively with the one or more first entries; a second circuitry to, upon an occurrence of an event, test a condition specified by an entry in the first table; a third circuitry to, upon the test of the condition having a positive result, evaluate a plurality of sets of one or more parameters as specified by an entry in the second table that corresponds with the entry in the first table; and a fourth circuitry to initiate a power-management action based upon the evaluation of the plurality of sets of the one or more parameters.
12. An apparatus comprising: a memory to store a first table and a second table; and a processor circuitry coupled to the memory, wherein the processor circuitry is to execute instructions to cause an operation comprising: test a condition specified by an entry in the first table, wherein the test occurs based on an event corresponding to the entry; and evaluate a plurality of sets of one or more parameters as specified in an entry in the second table corresponding with the entry in the first table, wherein the evaluation occurs based on the test of the condition being a positive result.
17. A system comprising a memory, a processor coupled to the memory, and a wireless interface for allowing the processor to communicate with another device, the processor including: a first circuitry including a memory to store a first table having one or more first entries and to store a second table having one or more second entries that respectively correspond with the one or more first entries; a second circuitry to, upon an occurrence of an event, test a condition specified by an entry in the first table; a third circuitry to, upon the test of the condition having a positive result, evaluate a plurality of sets of one or more parameters as specified by an entry in the second table that corresponds with the entry in the first table; and a fourth circuitry to initiate a power-management action based upon the evaluation of the plurality of sets of the one or more parameters.
21. An apparatus comprising: a first circuitry to test a condition specified by an entry in a first table, wherein the test occurs based on an event corresponding to the entry; and a second circuitry to evaluate a plurality of sets of one or more parameters as specified in an entry in a second table corresponding with the entry in the first table, wherein the evaluation occurs based on the test of the condition being a positive result.
11. An apparatus comprising: a first circuitry including a memory to store a first table having one or more first entries that specify conditions and a second table having one or more second entries that specify relationships between sets of one or more parameters and that respectively correspond with the one or more first entries; a second circuitry to test a condition of a first entry, upon detection of an event; a third circuitry to, upon the test of the first entry having positive results, evaluate a plurality of relationships between a plurality of sets of one or more parameters of a second entry that corresponds with the first entry; and a fourth circuitry to initiate one or more power-management actions based upon the evaluation of the plurality of relationships between the plurality of sets of the one or more parameters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186